DETAILED ACTION
Claims 1-20 were pending in the application. In response to the Interview of 12/09/22021, claims 1, 4, 13 and 18 are amended and claims 3, 8 and 11 have been cancelled. Therefore, claims 1, 2, 4-7, 9, 10 and 12-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/22/2020 and 07/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-7, 9, 10 and 12-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a method for testing a device under test. The present invention further relates to a test system for testing a device under test. In particular, the present invention relates to testing a complex device under test and aims to provide a testing of complex devices by analyzing a huge number of signals in parallel.
claim 1 recites features such as:
A test method for testing a device under test, the test method comprising: 
acquiring a sequence of at least two signals of the device under test; 
determining characteristic parameters for each signal in the acquired sequence; and 
storing the determined characteristic parameters in a measurement memory; 
wherein determining characteristic parameters in the acquired sequence comprises detecting predetermined patterns; and 
wherein the characteristic parameters of the sequence are stored in form of an array, a table or a spread sheet with one dimension for the number of signal sequences and a further dimension for the characteristic parameters.

The prior arts of record, namely Alley et al. (US-20140163914), teach [a] test and measurement instrument configured to receive at least one input signal is disclosed. The test and measurement instrument includes a processor configured to sample the input signal and generate a plurality of measurements. The processor is configured to generate a measurement ticker having a plurality of ticker elements configured for presentation on a display in a serial, scrolling fashion. Each ticker element has a measurement value associated with the input signal. The processor may be configured to sample a plurality of input signals and each ticker element may include a measurement value associated with at least one of the plurality of input signals. Each ticker element may further comprise a source ID and a measurement type. (Abstract). A such, Alley et al. teaches:

acquiring a sequence of at least two signals of the device under test (Fig. 2, acquisition circuitry 31) ; 
determining characteristic parameters for each signal in the acquired sequence (via measurement module 35 in Fig. 2); and 
storing the determined characteristic parameters in a measurement memory (Fig. 2, memory 33). (Fig. 2 and discussion therein).
Alley et al. also teaches the characteristic parameters of the sequence are stored in form of an array, a table or a spread sheet. (Fig. 1b, part 29).
The prior arts of record, however, fail to teach, singly or in combination, determining characteristic parameters in the acquired sequence comprises detecting predetermined patterns and the characteristic parameters of the sequence are stored in form of an array, a table or a spread sheet with one dimension for the number of signal sequences and a further dimension for the characteristic parameters. As such, modification of the prior art of record to include the claimed determining characteristic parameters in the acquired sequence comprises detecting predetermined patterns and the characteristic parameters of the sequence are stored in form of an array, a table or a spread sheet with one dimension for the number of signal sequences and a further dimension for the characteristic parameters can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the determining characteristic parameters in the acquired sequence comprises detecting predetermined patterns and the characteristic parameters of the sequence are stored in form of an array, a table or a spread sheet with one dimension for the number of signal sequences and a further dimension for the characteristic parameters set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the determining characteristic parameters in the acquired sequence comprises detecting predetermined patterns and the characteristic parameters of the sequence are stored in form of an array, a table or a spread sheet with one dimension for the number of signal sequences and a further dimension for the characteristic parameters as set forth in claim 1. Independent claim(s) 13 recite(s) a test system with similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1, 2, 4-7, 9, 10 and 12-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1, 2, 4-7, 9, 10 and 12-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        12/16/2021